       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 1 of 15




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


IN RE:

CASES ASSIGNED TO JUDGE
MICHAEL L. BROWN


     STANDING ORDER REGARDING CIVIL LITIGATION

      This case has been assigned to Judge Michael Lawrence Brown.
Judge Brown provides this Standing Order to inform the parties about
his policies, procedures, and practices in order to promote the just,
speedy, and economical disposition of cases. This order, in combination
with the Local Rules of this Court and the Federal Rules of Civil
Procedure, shall govern this case, superseding any previous case
instruction orders.

CASE ADMINISTRATION

a.   Contacting Chambers

     Benjamin Thurman, the Courtroom Deputy Clerk, is your principal
point of contact on matters related to this case. Communications with
Mr. Thurman should be via email or in writing addressed as follows:

Honorable Michael L. Brown
ATTN: Benjamin Thurman
Courtroom Deputy Clerk
1942 United States Courthouse
75 Ted Turner Drive, SW
Atlanta, GA 30303-3309
Benjamin_Thurman@gand.uscourts.gov


                                    1
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 2 of 15




     If a telephone call is necessary, you may reach Mr. Thurman at 404-
215-1535 (direct dial). Please note that Mr. Thurman is often in the
courtroom, so telephone messages may not be returned for 24 hours.
Neither the parties nor their counsel should discuss the merits of the case
with Mr. Thurman or any of the Court’s law clerks.

b.   Courtesy Copies

     For emergency motions filed pursuant to Local Rule 7.2(B), motions
for TRO or motions in limine, you should submit courtesy copies of your
pleadings to chambers by hand-delivery. Otherwise, courtesy copies are
unnecessary. See also Paragraph regarding Motions for Summary
Judgment.

c.   Attorneys

      In the event lead counsel has been admitted pro hac vice, local
counsel is required to be familiar with the case, and may be called upon
to attend hearings or participate in conferences on behalf of lead counsel.

d.   Leaves of Absence

      Counsel are encouraged to review their calendars and submit as
early as possible any requests for leave of absence. Leave requests shall
comply with Local Rule 83.1. All requests for or notices of leaves of
absence must be electronically filed. Counsel should not mail or hand-
deliver paper copies to chambers.

CASE MANAGEMENT

a.   Jurisdiction Based on Diversity of Citizenship

       For a limited liability company (“LLC”), or other unincorporated
entity, the plaintiff or removing defendant must list each member of the
LLC or unincorporated entity and provide specific factual allegations to
support the citizenship of each member of the LLC or unincorporated
entity. See Camden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990)
(citizenship of an unincorporated entity generally depends on the

                                    2
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 3 of 15




citizenship of all the members composing the organization; limited
partnership is a citizen of each state in which any of its partners, limited
or general, are citizens); Rolling Greens MHP, L.P. v. Comcast SCH
Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (“to sufficiently
allege the citizenship of these unincorporated business entities, a party
must list the citizenships of all the members of the limited liability
company”); RES-GA Creekside Manor, LLC v. Star Home Builders, Inc.,
No. 2:10-cv-207, 2011 WL 6019904, at *3 (N.D. Ga. Dec. 2, 2011) (“when
an entity is composed of multiple layers of constituent entities, the
citizenship determination requires an exploration of the citizenship of the
constituent entities as far down as necessary to unravel fully the
citizenship of the entity before the court”).

b.   Extensions of Time

      The Court will set reasonable but firm deadlines. Motions for
extension, whether joint, unopposed, or designated as consent, will not
be granted as a matter of course. Parties seeking an extension should
explain with specificity the unanticipated or unforeseen circumstances
necessitating the extension and should set forth a timetable for the
completion of the tasks for which the extension is sought. Parties should
indicate whether opposing counsel consents to the extension. A proposed
order must be provided.

c.   Page Limit Extensions

      The Court generally will not approve extensions of page limitations.
Parties seeking an extension of the page limit must do so at least five (5)
days in advance of their filing deadline and should explain with
specificity the reasons necessitating the extension. If a party files a
motion to extend the page limit at the same time his or her brief is due,
the extension request will be denied absent a compelling and
unanticipated reason for violating the Rule. The Court will not consider
any arguments made in pages that exceed the Local Rules’ requirements.




                                     3
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 4 of 15




d.   Conferences

     Scheduling, discovery, pre-trial, and settlement conferences
promote the speedy, just, and efficient resolution of cases. The Court
encourages the parties to request a conference with the Court when
necessary or helpful.

e.   Joint Preliminary Report and Discovery Plan

     Local Rule 16.1 requires lead counsel for the parties to confer with
each other prior to filing the Joint Preliminary Report and Discovery
Plan. This conference may be conducted by telephone.

      For every deadline addressed in the Joint Preliminary Report and
Discovery Plan, the parties must provide specific dates, rather than
simply a number of days or months. The Court recognizes this may not
be possible when a defendant files a motion to dismiss or other motion
that delays the start of the discovery process. In such an event, the
parties must state the number of months that discovery is expected to
take and other deadlines that follow from that period. Within 14 days
after a ruling on any motion to dismiss or other motion that delays the
start of discovery, the parties must file an Amended Joint Preliminary
Report and Discovery Plan to identify exact days for each of the
required deadlines.

      After reviewing the Joint Preliminary Report and Discovery Plan,
the Court may schedule a Rule 16 conference. The Court will also do so
at the request of counsel.

f.   Initial Disclosures

     Initial disclosures should be as complete as possible based upon
information reasonably available. Responses may not be reserved to be
provided at a later time.




                                    4
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 5 of 15




g.   Written Discovery

      Responses to written discovery must be in writing and prepared in
accordance with the applicable Federal Rules of Civil Procedure and
Local Rules of this Court. Federal Rules of Civil Procedure 33(b)(4) and
34(b)(2)(B) prohibit boilerplate and general objections. Specific objections
must be made to each discovery request. If an objection is made to certain
specific parts of a written discovery request, responses and documents
must be provided in response to those portions to which an objection was
not asserted.

     Evidence introduced at trial that was requested but not disclosed
during the discovery period will not be admitted.

h.   Detailed Discovery Plan

      The Court may require the parties to file a detailed discovery plan.
These plans may be required (1) when the parties request a discovery
extension or (2) when the parties seek to conduct discovery over a period
longer than the discovery period assigned when the case is filed. Such a
plan must provide, at a minimum, the date on which written discovery
will be served, the persons and entities to be deposed and the date on
which each deposition is scheduled to be conducted (if the plan is required
early in the case, the parties will be required to provide a beginning and
end date for the period during which depositions will be conducted and to
state the date on which specific depositions will be conducted,
understanding that not all deponents will have been identified), the date
on which experts will be designated and counter-designated, and the
dates on which each expert will be deposed.

i.   Discovery Disputes

      The Court will work to reduce delay and inefficiency arising from
discovery disputes. The parties, therefore, must submit discovery
disputes to the Court before formal motions to compel or motions for a
protective order are filed. In the event a discovery dispute arises, the
parties are required to meet and confer in an effort to resolve the dispute.
Counsel or pro se litigants are required to confer – by telephone or in
                                     5
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 6 of 15




person – in good faith before bringing a discovery dispute to the Court.
See Fed. R. Civ. P. 26(c) and 37(a)(1); LR 37.1A, NDGa. The duty to
confer is not satisfied by sending a written document, such as a letter,
email, or fax, to the adversary, unless repeated attempts to confer by
telephone or in person are unsuccessful due to the conduct of the
adversary.

      To begin the discovery dispute process, the parties should email Mr.
Thurman to notify the Court of the dispute and to request a conference.
In doing so, the movant must send Mr. Thurman (with a copy to all
counsel of record) a brief email (not to exceed one page) summarizing the
dispute and the relief sought. If the matter is time-sensitive, the movant
should make that clear. Mr. Thurman will instruct the parties how to
proceed, generally with short, emailed statements to the Court that lay
out the dispute. The text of any interrogatory or request for production
at issue must be provided. The Court will then determine whether the
dispute can be resolved on the papers or whether a conference is
necessary and will notify the parties accordingly.           All discovery
conferences will be recorded by a court reporter.

      If any party has a dispute with a non-party (e.g., regarding a
subpoena), the party and the non-party must follow these instructions,
and the party must promptly inform the non-party of this discovery-
dispute policy. If the non-party requires the Court’s involvement in
resolving the dispute, it should follow the process set forth above.

      Motions to compel, to quash a subpoena, for a protective order, or
for sanctions ordinarily should NOT be filed without a prior conference
with the Court.

      If a bona fide dispute arises during a deposition that the parties
cannot resolve despite a good-faith effort to do so, counsel should not
hesitate to call the Court. The Court is usually available by telephone to
resolve objections and disputes that arise during depositions.




                                    6
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 7 of 15




j.  Confidentiality       Agreements,       Protective     Orders,      and
Motions to Seal

      If the parties find that a confidentiality agreement is necessary, the
following language should be included in any consent confidentiality
order submitted for the Court’s consideration:

     Any document, material or other information designated as
     entitled to protection under this Order which is submitted to
     the Court in support of a pleading, or introduced at a hearing,
     trial or other proceeding, in this action may continue as
     protected material only by Order of the Court in accordance
     with these procedures. If information entitled to protection
     under this Order is submitted to the Court in support of a
     pleading, such information shall maintain its privileged
     status for ten (10) days. During this ten-day period, the party
     who designated the information as protected may move the
     Court to continue the protected status of the information by
     submitting to the Court a motion for continued protection.
     The moving party should indicate whether or not the motion
     is opposed. If the motion is opposed, the opposing party shall
     have five (5) days from the date that the original motion is
     filed to file a response. The copy of the motion must be
     delivered to chambers and accompanied by an un-redacted
     copy of the designated material(s). As an aid to the Court, the
     un-redacted copy must be tabbed, marking each section for
     which continued protection is being requested, so the Court
     can easily review and determine if continued protection will
     be granted.

     A party who seeks to introduce protected information at a
     hearing, trial or other proceeding shall advise the Court at the
     time of introduction that the information sought to be
     introduced is protected. If the party who designated the
     information as protected requests the protection be continued,
     the Court will review the information, in camera, to determine
     if the information is entitled to continued protection.


                                     7
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 8 of 15




      Please note: It is not the Court’s practice to allow entire pleadings
to be sealed from public view, but only to allow the redaction of specific
portions of a pleading if a proper foundation is laid that protection of
confidential or proprietary information is required. Counsel should use
discretion in requesting protection for a document, material or
information within documents or pleadings and only seek protection
where factually necessary and legally permitted, e.g., bank account
numbers, scientific formulas, confidential pricing calculations.

k.   Close of Discovery

      All discovery must be initiated to ensure that answers and
responses to the discovery are due before the close of discovery. The
Court will not enforce side agreements to conduct discovery beyond the
end of the discovery period, and the Court will not compel responses to
discovery that were not initiated in time for responses to be made before
discovery ends.

     Motions requesting extensions of time must be made prior to
expiration of the existing discovery period and will be granted only in
those cases where the attorneys could not have anticipated that certain
circumstances would arise that would require an extension.

     The Court will not permit the taking of depositions for the
preservation of testimony after the close of discovery, absent a good faith
reason to do so. A party must request the Court’s permission to conduct
a preservative deposition.

l.   Expert Witnesses

      The requirements of Local Rule 26.2(C) must be met. Failure to
identify an expert and serve an expert report as required by Local Rule
26.2(C) may result in the expert being precluded from offering testimony
in a case.




                                    8
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 9 of 15




m. Motions for Temporary Restraining Order or Preliminary
Injunction

     Any request for a temporary restraining order or preliminary
injunctive relief must be made by a separate motion. A request for a
temporary restraining order or preliminary injunction found only in the
complaint will not be considered. After filing an appropriate motion, the
movant must contact Mr. Thurman to request expedited consideration.

n.   Motions for Summary Judgment

       All citations to the record evidence should be contained in each
party’s brief, not just in the party’s statement of undisputed (or disputed)
facts. The party should include in the brief, immediately following the
deposition reference, a citation indicating the page and line numbers of
the transcript where the referenced testimony can be found. The party
should also attach to the brief a copy of the specific pages of the deposition
that are referenced in the brief (plus a page from the record before and
after the cited excerpt). The party should not attach to the brief a copy
of the entire deposition transcript. The entire deposition transcript is to
be filed separately under a notice of filing original deposition transcript.

    In addition to the requirements of Local Rule 56.1, please file
summary judgment pleadings as follows:

            Movant’s Statement of Undisputed Material Facts:
      Each of the movant’s numbered undisputed material facts must be
accompanied by citations to specific record evidence to support such fact.
The movant shall hand-deliver to the Court the excerpts of the record
evidence to which the movant cites. The excerpts shall be included in an
appendix. The appendix is required to contain separate, numbered tabs
or groups corresponding to each numbered statement of material fact.
Within each tab or group, the movant shall include copies of the record
evidence that is cited as support for the corresponding statement of
material fact. For example, if the movant’s third undisputed material
fact cites two instances of deposition testimony, the third tab or group in
Movant’s Supporting Excerpts should contain copies of the two relevant
excerpts from the deposition transcripts (plus a page from the record

                                      9
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 10 of 15




before and after the cited excerpt). If excerpts are relied upon to support
an earlier numbered statement and they appear elsewhere in the
appendix of Supporting Excerpts, the undisputed fact may refer to the
previously numbered tab where the excerpts are collected, so long as the
specific documents in such tab or group upon which the party relies is
specifically identified.

        Response to the Statement of Undisputed Material Facts:
      Undisputed facts alleged by the movant will be deemed admitted
unless specifically controverted by the respondent. In responding to
undisputed facts, the opposing party should first copy into its response
the movant’s statement of material fact to which it is responding, state
whether the facts is disputed or undisputed, and provide its response to
the statement immediately following. If disputed, the opposing party
shall cite to the record facts that create the dispute and provide to the
Court excerpts of the record upon which the party relies. The excerpts
shall be included in an appendix, organized in the form described above,
and provided to the Court.

                Respondent’s Statement of Additional Facts:
      In addition to filing a response to the movant’s numbered material
facts not in dispute, the respondent may also file a numbered statement
of facts that it contends are material and present a genuine issue for trial.
The respondent must cite to specific evidence in the record to support
each of its additional facts. Excerpts supporting each statement also
should be provided to the Court in the form described above for the
movant’s Statement of Material Facts.

               Response to Statement of Additional Facts:
      Additional facts alleged by the respondent will be admitted as true
or disputed unless specifically controverted by the movant. The movant
shall respond to a statement of additional facts in the manner described
above for responding to the movant’s Statement of Undisputed Material
Facts.




                                     10
      Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 11 of 15




o.   Requests for Oral Argument on Motions

      In accordance with Local Rule 7.1(E), motions are usually decided
without oral argument, but the Court will consider any request for
hearing. If oral argument is requested, the party or parties should
specify the particular reasons argument may be helpful to the Court and
what issues will be the focus of the proposed argument. Moreover, the
Court shall grant a request for oral argument on a contested substantive
motion if the request states that a lawyer of less than five years out of
law school will be chiefly responsible for conducting the oral argument, it
being the Court’s belief that new lawyers need more opportunities for
Court appearances than they usually receive. More senior attorneys may
participate as necessary, but the junior attorney must have a lead role.
Attorneys are encourage to utilize this opportunity.

p.   Proposed Orders

     For all consent, unopposed, or joint motions, the filing party shall
include a proposed order granting the motion.

q.   Pretrial Order

      If a motion for summary judgment is pending, the proposed
consolidated Pretrial Order is required to be filed within thirty (30) days
after the entry of an order ruling on the motion for summary judgment,
unless a specific due date is set.

      Local Rule 16.4 sets forth the requirements of the Pretrial Order.
This includes a statement of any pending motions or other matters. The
parties should identify any motions in limine that they anticipate filing
as well as any motions objecting to expert testimony based upon Daubert
v. Merrell Dow Pharm., Inc., 509 U.S. 579, 1113 S.Ct. 2786 (1993). Upon
receipt of the Pretrial Order the Court will issue a scheduling order
setting dates for hearings on any Daubert motions previously filed,
briefing and hearings on motions in in limine, a Pretrial Conference,
other pre-trial matters, and the date on which the trial will begin.



                                    11
      Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 12 of 15




      Local Rule 16.4 also requires the parties to provide proposed voir
dire. Before doing so, the parties shall go to the district court’s website
at www.gand.uscourts.gov. On the home page select Individual Judges
Instructions, which will direct you to cases before Judge Brown. Here,
the Court has provided its Standard Qualifying Questions and
Background Jury Questions to be asked of prospective jurors at trial.
Please do not duplicate these questions in your proposed voir dire.

      As part of the Pretrial Order, the parties must submit a single,
unified set of proposed voir dire. The parties may divide the list
according to the questions that each party proposes to ask but any
objections by the opposing party must be included directly below the
question at issue.

       The statement of contentions in the Pretrial Order governs the
issues to be tried. The plaintiff should make certain that all theories of
liability are explicitly stated, together with the type and amount of each
type of damage sought. The specific actionable conduct should be set out,
and, in a multi-defendant case, the actionable conduct of each defendant
should be identified. The defendant should explicitly set out any
affirmative defenses upon which it intends to rely at trial, as well as
satisfy the above requirements with respect to any counterclaims.

      The exhibits intended to be introduced at trial shall be specifically
identified. The parties shall mark their exhibits using Arabic numbers
(for example, Plaintiff’s Exhibit 1 or Plaintiff Jones-1 if more than one
plaintiff). The parties shall adhere to the guidelines for color coding of
exhibit stickers set forth in Local Rule 16.4(B)(19)(b). The parties shall
number each exhibit separately. For example, exhibits should not be
grouped as “hospital records” or “photographs.”

      In listing witnesses or exhibits in the Pretrial Order, a party may
not reserve the right to supplement their list and may not adopt another
party’s list by reference. Witnesses and exhibits not identified in the
Pretrial Order may not be used during trial, unless it is necessary to
allow evidence to be introduced to prevent a manifest injustice.



                                    12
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 13 of 15




      In preparing the Pretrial Order, each party shall identify to
opposing counsel each deposition, interrogatory or request to admit
response (or portion thereof), which the party expects to or may introduce
at trial, except for impeachment purposes. All exhibits, depositions, and
interrogatory and request to admit responses shall be admitted at trial
when offered unless the opposing party asserts a specific objection in the
Pretrial Order.

r.   Pretrial Conference

      The Court will conduct a pretrial conference to simplify the issues
to be tried and to rule on evidentiary objections raised in the pretrial
order and motions in limine.

      The parties are required, five (5) business days before the pretrial
conference, to identify in writing to the Court the specific witnesses they
will call in their case-in-chief at trial. The list should be sent by email to
Mr. Thurman. The Court generally does not require the parties to bring
with them to the pretrial conference the exhibits to which there are
objections. The Court will consider the admissibility of exhibits at trial
where the Court will have context for ruling on objections to exhibits. To
the extent there is a group of exhibits, or a particular issue to which they
pertain, where a ruling on the group or issue may impact the
admissibility of exhibits, these groups and issues may be appropriate
subjects for Motions in Limine.

s.   Proposed Findings of Fact and Conclusions of Law

      When counsel is required to submit proposed findings of fact and
conclusions of law, the parties should confer and provide the Court a
single, unified set of proposed findings of fact and conclusions of law. In
other words, the Court requires a consolidated set of proposed findings to
which all parties agree. Following the agreed upon proposed findings,
each party may list its own additional contested findings. Below each
contested finding, the parties shall indicate which party has proposed the
finding, the legal or factual basis for the proposed finding, and the other
party’s objection to the proposed finding. The parties should assist the
Court in working from one consolidated document rather than competing

                                     13
       Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 14 of 15




documents.

t.   Courtroom Technology

      Our courtroom has various electronic equipment for use by counsel
at trial. For more information on the equipment, or to schedule an
opportunity to test the equipment, please contact Mr. Thurman. It is the
parties’ responsibility to make sure they know how to use the equipment
available, to have the cables necessary to hook up their equipment, and
to ensure that their equipment will interface with the Court’s technology.

      Any party or counsel without a blue attorney ID card issued
through the U.S. Marshals Service who would like to bring in the
courthouse electronic equipment, such as a laptop computer or cellphone
with a camera, must file a proposed order in the case allowing the same.
The proposed order should identify the electronic equipment, specify the
date(s) of the hearing or trial to which the party or counsel desires to
bring the equipment, and identify the courtroom to which the equipment
will be brought. This should be done not less than three (3) business days
prior to the hearing or trial, to allow for proper notification to the U.S.
Marshals Service.

u.   Jury Trial

      The Court usually is in session from 9:00 a.m. until 5:00 p.m. There
will be a ten (10) minute recess mid-morning and again mid-afternoon,
as well as a lunch break.

     When the jury is in the courtroom, it is the Court’s and the litigants’
responsibility to use the jury’s time efficiently. If matters need to be
taken up outside the presence of the jury, they should be raised during
breaks or before the start of the trial day. It is each party’s responsibility
to have enough witnesses on hand for each day’s proceedings.

v.   Jury Charges

     Ordinarily, the Court will charge the jury before closing argument.
The jury will be provided with a written copy of the jury instructions.

                                     14
      Case 1:18-cv-05037-MLB Document 7 Filed 11/01/18 Page 15 of 15




Requests to charge and verdict forms shall be filed on CM/ECF no later
than noon on the Friday before the case is calendared or specially set for
trial, unless otherwise ordered by the Court. LR 51.1(A), NDGa. The
parties must also email to the Courtroom Deputy Clerk, in Microsoft
Word format, an electronic copy of the proposed jury instructions.

      The parties must submit jury instructions in a single, unified set
of proposed jury instructions that clearly identifies those jury
instructions to which both parties agree and those instructions to which
the parties do not agree. For those instructions that are not agreed upon,
the parties should indicate in consolidated fashion (using redline or
different fonts) precisely what language is contested and the grounds for
any objection. In other words, the Court requires a consolidated set of
jury instructions to which all parties agree. Following the agreed-upon
jury instructions, the parties should include those instructions to which
opposing counsel objects. Where an instruction is not agreed upon, the
parties should indicate who is proposing the instruction and the legal
basis for the instruction and for the other party’s opposition to the
instruction.

      Counsel must use the Eleventh Circuit Pattern Jury Instructions
and O’Malley’s Federal Jury Practice and Instructions, if applicable. If
state law applies, counsel shall present the appropriate pattern
instruction from the applicable state.

     IT IS SO ORDERED.



Dated: November 1, 2018
Atlanta, Georgia
 




                                   15
